      Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 1 of 16 PageID: 358
  RECEIVED                                                                        Nfl&ED




     DEC 132018
                                                                                  DEC 132013
AT &30                M        UNITED STATES DISTRICT COURT
           WALSH, CLERK           DISTRICT OF NEW JERSEY                   ATkSQc2
WILLIAM T.                                                                       ILLIAM T. WALSh
                                                                                     CLERK
     UNITED STATES OF AMERICA                    Hon. 7+4ltL          4   &Lrpp—
                                                                                    (nmE
                                                                                            D
                                                 CriminNo. 18-         73T
                          V.


                                                  18   U.S.C.   § 371
     PARMJIT PARMAR,                            : 15   U.S.C.   § 78j(b) & 78ff
      a/k/a “Paul Parmar,”                      : 17   C.F.R.   § 240. lob-5
     SOTIRIOS ZAHARIS,                          : 18   U.S.C.   § 1343
      a/k/a “Sam Zaharis,”                      : 18   U.S.C.   §2
     RAVI CHIVUKULA, and
     PAVANDEEP BAKHSHI

                                      INDICTMENT

          The Grand Jury, in and for the District of New Jersey, sitting at Newark,

    charges:

                                      Count 1
                      (Conspiracy to Commit Securities Fraud)

                               Relevant Individuals and Entities

          1.    At all times relevant to Count 1 of this Indictment:

                a.    Defendant PARMJIT PARMAR, a/k/a “Paul Parmar”

    (“PARMAR”), was a resident of New Jersey and was the Chief Executive Officer

    of Company A from its inception through in or about September 2017.

    PARMAR also was a member of Company A’s Board of Directors. Until in or

    around January 2017, PARMAR, and various entities he owned and controlled,

    owned the majority of Company A’s shares.
  Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 2 of 16 PageID: 359



              b.      Defendant SOTIRIOS ZAHARIS, a/k/a “Sam Zaharis”

(“ZAHARIS”), was a resident of New Jersey and was the Chief Financial Officer

of Company A. He also served on its Board of Directors.

              c.      Defendant PAVI CHIVUKULA (“CHIVUKULA”) was a resident

of New Jersey and served as the Chief Financial Officer of one of Company A’s

subsidiary companies. He also was a member of Company A’s Board of

Directors.

             d.    Defendant PAVANDEEP BAKHSHI (“BAKHSHI”) was a

resident of New York City and London and was a member of Company A’s

Board of Directors.

             e.    “Company A” was a publicly-traded company that, through a

web of operating subsidiaries, provided outsourced revenue cycle management

(“RCM”), physician practice management, and other related services to

hospitals and medical practices in the United States. Company A was

incorporated in Delaware in or around September 2014 as a holding company

for the “Operating Company,” which owned several subsidiary entities engaged

in the businesses referenced above. In or around December 2014, Company

A’s securities began trading on the Alternative Investment Market (“AIM”) of the

London Stock Exchange (“LSE”).

             f.    The “Private Investment Firm” was a private investment

management firm based in New York City that sought to acquire, own and

operate businesses by providing long-term capital solutions.




                                       2
     Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 3 of 16 PageID: 360




               g.    The “Go-Private Transaction” referred to a domestic merger

transaction, whereby Company A was taken private, that closed on or about

January 30, 2017. As part of the financing of the Go-Private Transaction, the

Private Investment Firm invested approximately $82 million in equity and a

consortium of financial institutions (the “Lenders”) provided another

approximately $130 million in debt, in exchange for which the Private

Investment Firm received a number of Class A units associated with Company

A.

                                 The Conspiracy

         2.   From in or about May 2015 through in or about September 2017,

in the District of New Jersey and elsewhere, defendants

                               PARMJIT PARMAR,
                              a/k/a “Paul Parmar,”
                              SOTIRIOS ZAHARIS,
                              a/k/a “Sam Zaharis”
                             RAVI CHIVUKULA, and
                             PAVANDEEP BAKHSHI

did knowingly and willfully conspire and agree with each other and others,

directly and indirectly, by the use of the means and instrumentalities of

interstate commerce, and of the mails, and of facilities of national securities

exchanges, to use and employ, in connection with the purchase and sale of

securities, manipulative and deceptive devices and contrivances in

contravention of Title 17, Code of Federal Regulations, Section 240. lOb-S in

connection with the purchases and sales of securities, by: (a) employing

devices, schemes and artifices to defraud; (b) making untrue statements of


                                         3
  Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 4 of 16 PageID: 361




material fact and omitting to state material facts necessary in order to make

the statements made, in the light of the circumstances under which they were

made, not misleading; and (c) engaging in acts, practices and courses of

business which operated and would operate as a fraud and deceit upon

persons, contrary to Title 15, United States Code, Sections 78j(b) and 78ff, and

Title 17, Code of Federal Regulations, Section 240. lOb-5.

                             Goal of the Conspiracy

      3.     The goal of the conspiracy was for the defendants to enrich

themselves by falsely inflating the value of Company A and its operating

companies and subsidiaries through various fraudulent means to make

Company A an attractive investment or acquisition target at prices that far

exceeded Company A’s true value.

                     Manner and Means of the Conspiracy

      4.    It was part of the conspiracy that:

            a.     Between in or about May 2015 through in or about

September 2017, the defendants orchestrated an elaborate scheme to defraud

the Private Investment Firm and others out of hundreds of millions of dollars in

connection with the Go-Private Transaction.

            b.    The defendants employed a variety of fraudulent techniques

to induce the Private Investment Firm, the Lenders, and others to fund the

transaction. These tactics included, but were not limited to: (1) faIsiiing and,

in some cases, wholly fabricating, bank and accounting records of subsidiary

entities, including the Operating Company, in order to generate a phony


                                        4
  Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 5 of 16 PageID: 362




picture of Company A’s revenue streams; (2) generating fake income streams

and, in some cases, fabricating customers of Company A and its subsidiaries;

(3) creating fictitious operating companies that Company A purportedly

acquired in sham acquisitions; and (4) making other material

misrepresentations and omissions to representatives of the Private Investment

Firm, the Lenders, and others. Through these actions, the defendants caused

the Private Investment Firm and others to value Company A at over $300

million for purposes of financing the Go-Private Transaction, far in excess of

Company A’s actual value.

      A.    False Accounting Entries and Fabricated/Altered Bank
            Statements

            c.    The defendants inflated Company A’s revenue and overall

value by fabricating transfers, customer receipts and other purported income

to Company A and its subsidiaries, including the Operating Company.

            d.    The defendants created false entries in the Operating

Company’s accounting records to create the appearance of customer revenue.

These entries either reflected transactions that never occurred, or represented

transfers into the Operating Company’s bank accounts from related companies,

rather than revenue from third-party customers. The Operating Company’s

revenue, as Company A’s primary subsidiary, had a significant impact on

Company A’s overall financial performance.

            e.    The defendants created fake or altered bank statements to

match the fraudulent and mischaracterized transactions set forth in the



                                       5
  Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 6 of 16 PageID: 363




Operating Company’s accounting records and to further create the impression

of real revenue to the Operating Company.

             f     The defendants also created fake bank statements for other

purported subsidiaries of Company A, including a fictitious entity the

defendants created as a part of the scheme.

      B.     Bogus Customers and Customer Contracts

             g.    The defendants fabricated customers and associated revenue

of certain of Company A’s subsidiaries, including the Operating Company.

             h.    During the due diligence period of the Go-Private

Transaction, the co-conspirators sent the Private Investment Firm information

concerning customers that either did not exist or that had no relationship with

the Operating Company.

            i.    In or around late January 2016, defendant ZAHARIS leased

temporary office space throughout the country for numerous companies that

the defendants claimed were real customers of the Operating Company. The

fake office locations were designed to further create the appearance that these

entities were legitimate clients of the Operating Company.

      C.    Fake Operating Companies and Sham Acquisitions

            j.    To further inflate Company A’s revenues and overall value,

the defendants orchestrated sham acquisitions by Company A of three separate

purported medical billing and/or RCM businesses: Northstar First Health, LLC

(“Northstar”); Phoenix Health, LLC (“Phoenix”); and MDRX Medical Billing

(“MDRX”).


                                       6
  Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 7 of 16 PageID: 364




             k.    Each of the three transactions followed a similar pattern:

Company A raised money for the purported acquisition through a secondary

stock offering on the AIM; the target or acquired company was formed shortly

before the announced acquisition; and the funds raised for the acquisition were

used for other purposes. In all three transactions, the defendants made

numerous false and misleading statements about the assets, operations and

value of the acquired companies. In reality, Phoenix and MDRX had no real

assets or revenues, and Northstar had one asset that was worth substantially

less than the amount Company A claimed to have used to acquire it.

            I.     The defendants used the money raised from the sham

secondary stock offerings for other purposes. For example, the funds from one

such secondary offering were used to, among other things, make it falsely

appear as though the Operating Company had substantial customer revenue

when, in fact, the customer revenue was simply comprised of transfers of the

money that had been raised in the secondary offering. In order to make it

falsely appear as though the funds were revenue, the defendants created phony

customers and altered bank statements to make it appear as though the funds

had originated with the phony customers.

                                  Overt Acts

      5.    In furtherance of the conspiracy and to effect the unlawful object

thereof, defendants PARMAR, ZAHARIS, CHIVUKULA, BAKHSHI and others

committed and caused to be committed the following overt acts, among others,

in the District of New Jersey and elsewhere:


                                       7
  Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 8 of 16 PageID: 365




             a.    On or about January 27, 2016, the defendants caused

approximately $31,344.88 to be transferred from Company A’s bank account to

the Operating Company’s bank account and then falsely recorded that transfer

in the Operating Company’s general ledger as revenue from a purported third-

party customer of Company A.

            b.      On or about June 26, 2016, defendant BAKHSHI sent an

email to defendant PARMAR regarding slides he had prepared for an upcoming

presentation to the Private Investment Firm, the Lenders, and others,

concerning Company A.

            c.    On or about June 27, 2016, the defendants gave a

presentation to the Private Investment Firm, the Lenders, and others, during

which they made several material misrepresentations and omissions regarding

Company A, including highhghting Company A’s sham acquisitions of

Northstar, Phoenix and MDRX.

            d.    On or about July 15, 2016, defendant ZAHARIS sent an

email to representatives of the Private Investment Firm attaching a spreadsheet

of financial information containing various material misrepresentations and

omissions regarding Company A.

            e.    On or about July 19, 2016, defendant PARMAR sent an

email to representatives of the Private Investment Firm, copying defendants

ZAHARIS and CHIVUKULA, and attaching a spreadsheet of financial

information containing various material misrepresentations and omissions

regarding Company A.


                                      8
  Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 9 of 16 PageID: 366




               f.   On or about July 22, 2016, defendant CHIVUKULA sent an

email to representatives of the Private Investment Firm, copying defendants

PARMAR and ZAHARIS, and attaching a spreadsheet of financial information

containing various material misrepresentations and omissions regarding

Company A.

               g.   On or about July 29, 2016, defendants PARMAR and

ZAHARIS met with a representative of the Private Investment Firm at an office

in or around Hazlet, New Jersey, in connection with the Go-Private

Transaction.

      All in violation of Title 18, United States Code, Section 371.




                                        9
 Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 10 of 16 PageID: 367




                                      Count 2
                                  (Securities Fraud)

       1.       The allegations set forth in Paragraphs 1, 4 and 5 of Count 1 of

this Indictment are hereby repeated, realleged, and incorporated as if fully set

forth herein.

      2.        From in or about April 2016 through on or about January 30,

2017, in the District of New Jersey and elsewhere, defendants

                                 PARMIJIT PARMAR,
                                a/k/a “Paul Parmar,”
                                SOTIRIOS ZAHARIS,
                                a/k/a “Sam Zaharis”
                               RAVI CHIVUKULA, and
                               PAVANDEEP BAKUSHI

by use of the means and instrumentalities of interstate commerce, the mails,

and facilities of national securities exchanges, directly and indirectly,

knowingly and willfully used manipulative and deceptive devices and

contrivances in contravention of Title 17, Code of Federal Regulations, Section

240. lob-5 in connection with the purchases and sales of securities, to wit,

Class A Units issued by a company affiliated with Company A, by (a) employing

devices, schemes and artifices to defraud; (b) making untrue statements of

material fact and omitting to state material facts necessary in order to make

the statements made, in the light of the circumstances under which they were

made, not misleading; and (c) engaging in acts, practices and courses of

business which operated and would operate as a fraud and deceit upon

persons, namely, by engaging in deceptive and fraudulent acts upon




                                          10
 Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 11 of 16 PageID: 368




purchasers of Class A Units of a company affiliated with Company A in

connection with the Go-Private Transaction described herein.

      In violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title

17, Code of Federal Regulations, Section 240. lOb-5, and Title 18, United States

Code, Section 2.




                                        11
 Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 12 of 16 PageID: 369




                                       Count 3
                                     (Wire Fraud)

      1.        The allegations set forth in Paragraphs 1, 4 and 5 of Count 1 of

this Indictment are hereby repeated, realleged, and incorporated as if fully set

forth herein.

      2.        On or about January 27, 2016, in the District of New Jersey and

elsewhere, defendants

                                 PARMJIP PARMAR,
                                a/k/a “Paul Parmar,”
                                SOTIRIOS ZAHARIS,
                                a/k/a “Sam Zaharis”
                               RAVI CHIVUKULA, and
                               PAVANDEEP BAKHSHI

knowingly and intentionally devised a scheme and artifice to defraud, namely,

the scheme described in Paragraph 4 of Count 1, and to obtain money and

property by means of materially false and fraudulent pretenses,

representations, and promises, and, for the purpose of executing and

attempting to execute such scheme and artifice, did knowingly transmit and

cause to be transmitted by means of wire, radio, and television communication

in interstate and foreign commerce, certain writings, signs, signals, pictures,

and sounds, specifically, an electronic transfer of funds in the amount of

$31,344.88 from one of Company A’s bank accounts to the Operating

Company’s bank account.

      In violation of Title 18, United States Code, Section 1343 and Section 2.




                                          12
 Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 13 of 16 PageID: 370




                                Forfeiture Allegation

         1.     As a result of committing the offenses constituting specified

unlawful activity as defined in 18 U.S.C.     § 1956tc)(7), as alleged in Counts 1
through 3 of this Indictment, defendants

                                PARMJIT PARMAR,
                               a/k/a “Paul Parmar,”
                               SOTIRIOS ZAHARIS,
                               a/k/a “Sam Zaharis”
                              RAVI CHIVUKULA, and
                              PAVANDEEP EAKIISHI

shall forfeit to the United States, pursuant to 18 U.S.C.    § 981(a)(1)(C) and 28
U.S.C.   § 2461(c), all property, real and personal, that constitutes or is derived
from proceeds traceable to the commission of the charged wire fraud and

securities fraud offenses, and all property traceable thereto, including, but not

limited to the following:

                 a. A sum of money equal to the amount of proceeds traceable to
                    the offenses charged in Counts 1 through 3 of this
                    Indictment; and

                 b. All of the defendants’ right, title and interest in the following
                    specific property:

                    i.   The real property known as 50 Riverside
                    Boulevard, Unit 21b, New York, New York;

                    ii.   The real property known as 2 River Terrace,
                    Unit 12J, New York, New York;

                    iii.   The real property known as 40 Broad
                    Street, Unit 2OFG, New York, New York;

                    iv.   The real property known as 18 and 19 Colts
                    Gait Late, Colts Neck, New Jersey;




                                         13
 Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 14 of 16 PageID: 371




                   v.    The contents of TD Bank Account number
                          8861, held in the name of First Connect
                   Center Investors Fund LP;

                   vi.    The contents of TD Bank Account number
                           3616, held in the name of Sunshine Star
                   LLC;

                   vii.   The contents of TD Bank Account number
                           3418, held in the name of Aquila Alpha;

                   viii. The contents of Wells Fargo Account
                   number          7693, held in the name of
                   Sequoia Training and Nutrition;

                   ix.  The contents of Wells Fargo Account
                   number        4994, held in the name of Aquila
                   Alpha LLC;

                   x.    The contents of Bank of America Account
                   number            7218, held in the name of
                   First Connect Center Investors Fund LP;

                          Substitute Assets Provision

      2.    If any of the above-described forfeitable property, as a result of any

act or omission of the defendant(s):

            (a)    cannot be located upon the exercise of due diligence;

            (b)    has been transferred or sold to, or deposited with, a third

                  person;

            (c)    has been placed beyond the jurisdiction of the Court;

            (d)   has been substantially diminished in value; or

            (e)   has been commingled with other property which cannot be

                  subdivided without difficulty;




                                       14
 Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 15 of 16 PageID: 372




it is the intent of the United States, pursuant to 21 U.S.C.    §   853(p), as

incorporated by 18 U.S.C.   §   982(b)(1), to seek forfeiture of any other property of

said defendant up to the value of the above forfeitable property.




                                                     A TRUE BILL




                                                     Grand    ury Foreperson



                      FJ
CRAIG CARPNITO
UNITED STATES AEPORNEY




                                          15
      Case 2:18-cr-00735-MCA Document 32 Filed 12/13/18 Page 16 of 16 PageID: 373




C

                                                                                        ci




in
                                                                                        8
                                 -4
                                             t
                                      0    1:-A
                         ,_ _I        Iai —ceo C,,                       o        E02
                  e.     ....
                                                e
                  C                   f-I            Co
                                                     v-lW)                        1r1

fri                                   7
S                 F’ c   •‘                 • (0w)
                                            00)•
fri
                                      f-I
0                                     C)     0 C
                                                     00-I
I                                                    -I                  z    c
C.)
                                      7
